Mr. Justice Elkin,
concurring:
In the consideration of this case, it should not be overlooked, that the purpose of all civil service laws is to promote efficiency in the public service, and the test of the merit of the system must be increased efficiency in the discharge of public duties. Competency and faithfulness are essential to good service, and those who claim the protection of the civil service act, as well as those Avho enforce its provisions, are equally bound by the spirit and purpose of its enactment. It will not do to hold an official at the head of a department, clothed with the power to appoint and dismiss employees, to the strictest compliance with every requirement of the act, and at the same time permit the employee to exercise the widest latitude in the'performance of his duties. Good faith and honest purpose on the part of an officer intrusted with the supervision of any branch of government are always presumed until the contrary is made to appear. In the administration of civil service laws something must be left to the sound discretion of those authorized to enforce the same. Every subordinate should be respectful and faithful to his superior officer and should manifest a willingness to perform his duties as directed. It is the duty of the head of a department to direct the manner in which the work of his department shall be done, and ability and willingness on the part of the subordinate to do the work as directed are essential requirements of efficient service. Nothing could be more demoralizing to the public service than insubordination and disloyal indifference by the subordinate in the discharge of duties directed by the superior officer. In the construction and enforcement of civil service statutes these essential requirements of any efficient system of government should have due consideration. Civil service laws may, and in many instances no doubt do, prevent abuses in the employment and dismissal of public officials, but after all the efficiency of the service de*344pends upon the integrity, faithfulness and capacity of the individuals who perform the service and these are personal qualities which cannot be given anyone by legislation, nor can any act of assembly make a man efficient if nature or personal habits have otherwise decreed. And it does not necessarily follow that educational qualifications are always the best test of efficiency in the discharge of public duties. While scholastic attainments are always desirable, manly attributes and personál qualities frequently count for much more. Hence, it appears to me, that the head of a department, having the power of dismissal, should be permitted in assigning a just cause for removal under the twentieth section of the act of 1906, under which this proceeding was instituted, to take into consideration the moral character, the personal qualifications, the fitness, and all other qualities of the employee which affect the efficient and proper and decent discharge of his duties. It is true, the act in question does'provide that no officer, clerk or employee shall be removed, discharged or reduced until he shall have been furnished with a written statement of the reasons for such action and shall have been allowed to give the removing officer such written answer as he may desire to make. I agree that the reason assigned in the present case was too general and indefinite to meet the requirements of the statute and therefore concur in the conclusion reached by the court below and here. While there is much force in the suggestion that the error.in this case is only technical and that the situation is not of the character to demand intervention by the strong arm of the law in the nature of a writ of mandamus, on the whole, however, it seems to me, the integrity of the statute and the rights of the parties, will be better preserved and protected by insisting upon a strict compliance with the initial step taken in a case of removal, to wit: a written statement containing the reasons assigned for such action. The record discloses that the only error committed by the removing officer in the case at bar -was failure to specify in his written statement the real cause or causes wffiich actuated him in making the removal. When this is done, as we have no doubt it will be if the facts subsequently set up are true, a just cause of removal will be shown to exist, and it would not only be the right of the director to remove, but it would be his duty *345to do so. There is nothing in the record to show that the director did not act in the utmost good faith or that the real facts in the case did not justify a removal. Following a precedent in his department he assigned as a reason for dismissal “ the betterment of the service, ” which we all agree is not sufficient under the requirements of the act of 1906, and for this reason the judgment is affirmed.